DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/861,481 filed 14 June 2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 18 May 2022 has been entered.

Examiner’s Note
Applicant's amendments and arguments filed 18 May 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 18 May 2022, it is noted that claim 1 has been amended and claims 23-27 newly added. Support can be found in the specification at [0019, 0043, 0051-0052]. No new matter has been added.

Election/Restrictions
Applicant has previously elected permethrin (insecticide), lemon eucalyptus (insect repellant), and polyurethane (binding agent).

Status of the Claims
Claims 1, 5-19, and 23-27 are pending.
Claims 13-19 are withdrawn as being towards a non-elected invention.
Claims 1, 5-12, and 23-27 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 requires the insect repellant(s) to be contained in a microcapsule however, as amended, claim 1 already requires this limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-12, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2014/0137808) in view of Tortillard (US 2018/0235214).
The Applicant claims, in claims 1, an insect-resistant fabric comprising a base fabric, one or more insect repellants in a first region, and an insecticide (permethrin) in a second region wherein the first region comprises some of the second region and wherein the repellant is in the form of domains comprising microcapsules that are surrounded by the insecticide. In claims 5-7, the insect repellant is narrowed to lemon eucalyptus oil (as elected) which comprises p-menthane 3,8-diol. Claim 8 requires the insect repellant is contained with a microcapsule. In claim 9, the fabric further comprises at least one binding agent and claim 10 further limits said binding agent. Claims 11-12 require an effective amount of the one or more insect repellants is present after at least 3 and at least 10 washes. The specification defines “effective amount” to mean “at least the presence of some remaining insect repellant after a number of wash cycle[s]” [0033]. In claim 23, the microcapsule is applied to the garment by a method other than spray application. Claim 24 requires the garment to be polymer coated with the insecticide comprising permethrin and one or more insect repellants wherein the garment is immersed in a liquid emulsion to coat the garment. Claims 23-24 are product-by-process limitations wherein the final structure is a garment coated with insecticide and insect repellant. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (See MPEP 2113). As such, the limitations of claims 23-24 are given minimal patentable weight. Claim 25 requires the garment to further comprise a binding agent which is permethrin and claim 26 requires the permethrin to serve as a binder for the active compound. In claim 27, the insecticide and insect repellant are exclusively located on the exterior surface of the garment.
	White teaches an insect repelling device made of stretchable fabric (abstract). The fabric can be made of polyester [0028]. The device may be pre-treated with an insecticide or insect repellant such as permethrin [0041], essential oil of the lemon eucalyptus, or combinations thereof [0051]. More specifically, the fabric may be impregnated with the insect repellant or insecticide [0051]. The resulting fabric treated with permethrin may be effective for at least 70 washes [0052].
	White does not teach the specific combination of permethrin and essential oil of the lemon eucalyptus. White does not teach using polyester as a binding agent. White does not teach the fabric comprising both an insect repellant and an insecticide wherein the repellant is in the form of domains comprising microcapsules that are surrounded by the insecticide.
Tortillard teaches an insect repellent composition comprising microcapsules containing p-menthane-3,8-diol and a binding agent (abstract). The p-menthane-3,8-diol can be from the essential oil of lemon eucalyptus [0033]. The active ingredients are microencapsulated in such a way that they are progressively released over time as to increase the protection of the textile material as compared to those treated with a spray form of the repellant [0016]. The encapsulated active ingredients, such as PMD, retain their repellent properties for long periods of time [0023]. Moreover, microencapsulation of the PMD enables fixing of the active to the textile material [0026] and has the advantage of the PMD being protected against harmful external influences in the environment [0027]. Regarding the binding agent, the binder may be a dispersion of polyurethane polymer [0050]. The binding agent is an agent that allows the microcapsules to be attached to the textile material [0028].
The specific combination of features claimed is disclosed within the broad generic ranges taught by White but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, White does not anticipate this specific combination of insecticide, insect repellant, and polyester, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of insecticides, insect repellants, and fabric substrates from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting device would be a polyester fabric treated or impregnated with a mixture of permethrin and essential oil of lemon eucalyptus wherein the fabric is effective after 70 washes. White does not teach using polyester as a binding agent, however the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the PMD, it would have been obvious to use encapsulated PMD based on the teachings of Tortillard which teach that when encapsulated, the PMD has longer effect, is more protected from the environment, and releases over a longer period of time. The skilled artisan would have found it obvious to apply or impregnate the microencapsulated PMD on the fabric of White based on the superior qualities over liquid/sprayable PMD. Following impregnation of the fabric with PMD microcapsules, it would have been further obvious to apply an insecticide such as permethrin which, when applied, would necessarily cover over the previously applied PMD microcapsules. It would have been obvious to include the insecticide since White teaches both insect repellants and insecticides as being useful in their invention. 
Regarding claims 23-24 and 27, White teaches the garment may be “treated and/or impregnated” with the insect repelling composition but is not more specific as to the mode of application. To impregnate means to soak or saturate the garment, as required in claims 23-24, to apply the composition to the inside and outside of the fabric. Thus, it can be at once envisaged that to “treat” said garment, as opposed to “impregnate,” is to apply the composition to the surface, as required in claim 27.
Regarding the binding agent, Tortillard teaches that a binding agent such as polyurethane is necessary to allow the microcapsule to attach to the fabric, thus it would have been obvious to include polyurethane as a binder in the invention of White. Regarding instant claims 26-27, the prior art teaches including permethrin in the composition, as described above. Because the permethrin is already present in the composition, it would necessarily have the binding properties that Applicant is claiming. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unquantified property which is necessarily present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
As such, the device of White in view of Tortillard renders obvious instant claims 1, 5-12, and 23-27.

Response to Arguments
Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive. The Applicant argues, on pages 7-8 of their remarks, that no reasoning has been provided regarding how the domains comprising a plurality of microcapsules surrounded by insecticide necessarily flows from the combination of White and Tortillard.
In response, the Applicant’s argument is directed to a previously filed advisory action that is addressing limitations no longer written in the instant claims. As such, the argument is considered moot.

The Applicant argues, on page 8 of their remarks, that a stretchable tube covering a portion of an extremity (White) would not utilize microcapsules that rupture “following a mechanical process such as friction, rubbing, shearing or scraping” (Tortillard) to provide an effective barrier against biting insects.
In response, “the arguments of counsel cannot take the place of evidence in the record” (see MPEP 2145 (I)). Applicant has provided no factual evidence or data to suggest that the microcapsules of Tortillard would not work in the garment of White. That being said, the article of White is intended to be worn on the body against the skin, thus there would be a friction force applied by the body to the surface of the garment upon regular use, thus releasing and/or activating the microcapsules.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613